DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 1/12/2021 has been entered. The Terminal Disclaimer filed on 
1/12/2021 has been approved. Claims 1-24 are presented for examination.	
 	The information disclosure statement filed on 11/3/2020 has been considered on 1/21/2021 but has not been mailed. Accordingly, this Office Action is needed to mail the IDS to the applicant for further reviews.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 1/12/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose: 
i. a method for identifying a hidden subject without disclosing identification information about the hidden subject as recited in claim 1, comprising: 
receiving, at a second computer system from a first computer system, a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; comparing, by the second computer system, the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the second subject unidentifiable from the fourth set of 
ii. a method for identifying a hidden subject without disclosing identification information about the hidden subject as recited in claim 5, comprising: 
receiving a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject stored in a first database, the transformation rendering the hidden subject unidentifiable from the third set of data; -2- 67500672v.1Docket No. 72209-000100 
comparing the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and informing a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.
 	iii. a non-transitory computer-readable medium having program code recorded thereon to identify a hidden subject without disclosing identification information about the hidden subject as recited in claim 9, the program code comprising: 
 	program code to receive from a first computer system a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; program code to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the second subject unidentifiable from the fourth set of data; and program code to inform a user that the hidden subject corresponds to the second subject when the third set of data matches the fourth set of data.  

 	program code to receive a third set of data converted by a transformation from a first set of data comprising identification information of a hidden subject stored in a first database, the transformation rendering the hidden subject unidentifiable from the third set of data; program code to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and program code to inform a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.  
	v. a hidden subject identification computer system for identifying a hidden subject without disclosing identification information about the hidden subject as recited in claim 17, comprising: 
 	a memory device; and 
 	at least one processor coupled to the memory device, the at least one processor configured: 
to receive from a first computer system a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject, the transformation rendering the hidden subject unidentifiable from the third set of data; to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject, the transformation rendering the 
	vi. a hidden subject identification computer system for identifying a hidden subject without disclosing identification information about the hidden subject as recited in claim 21, comprising: 
 	a memory device; and 
 	at least one processor coupled to the memory device, the at least one processor configured: 
 	to receive a third set of data converted by a transformation from a first set of data comprising identification information of the hidden subject stored in a first database, the transformation rendering the hidden subject unidentifiable from the third set of data; to compare the third set of data with a fourth set of data converted by the transformation from a second set of data comprising identification information of a second subject stored in a second database, the transformation rendering the second subject unidentifiable from the fourth set of data; and to inform a user that the hidden subject in the first database corresponds to the second subject in the second database when the third set of data matches the fourth set of data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887